 



Exhibit 10.1
DATATRAK INTERNATIONAL, INC.
2005 OMNIBUS EQUITY PLAN
ARTICLE 1
General Purpose of Plan; Definitions
      1.1     Name and Purposes. The name of this plan is the DATATRAK
International, Inc. 2005 Omnibus Equity Plan. The purpose of this Plan is to
enable DATATRAK International, Inc. and its Affiliates to: (i) attract and
retain skilled and qualified officers, employees and directors who are expected
to contribute to the Company’s success by providing long-term incentive
compensation opportunities competitive with those made available by other
companies; (ii) motivate participants to achieve the long-term success and
growth of the Company; (iii) facilitate ownership of shares of the Company; and
(iv) align the interests of the participants with those of the Company’s
Shareholders.
      1.2     Certain Definitions. Unless the context otherwise indicates, the
following words used herein shall have the following meanings whenever used in
this instrument:


        (a) “Affiliate” means any corporation, partnership, joint venture or
other entity, directly or indirectly, through one or more intermediaries,
controlling, controlled by, or under common control with the Company as
determined by the Board of Directors in its discretion.           (b) “Award”
means any grant under this Plan of a Common Share, Stock Option, Stock
Appreciation Right, Restricted Share, Restricted Share Unit or Performance Share
to any Plan participant.           (c) “Board of Directors” mean the Board of
Directors of the Company, as constituted from time to time.           (d) “Code”
means the Internal Revenue Code of 1986, as amended, and any lawful regulations
or guidance promulgated thereunder. Whenever reference is made to a specific
Internal Revenue Code section, such reference shall be deemed to be a reference
to any successor Internal Revenue Code section or sections with the same or
similar purpose.           (e) “Committee” means the entity administering this
Plan as provided in Section 2.1.           (f) “Common Shares” mean the common
shares, without par value, of the Company.           (g) “Company” means
DATATRAK International, Inc., a corporation organized under the laws of the
State of Ohio and, except for purposes of determining whether a Change in
Control has occurred, any corporation or entity that is a successor to DATATRAK
International, Inc. or substantially all of the assets of DATATRAK
International, Inc. and that assumes the obligations of DATATRAK International,
Inc. under this Plan by operation of law or otherwise.           (h) “Date of
Grant” means the date on which the Committee grants an Award.          
(i) “Director” means a member of the Board of Directors.          
(j) “Disability” means a medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months which: (i) renders a participant
unable to engage in any substantial gainful activity; or (ii) results in a
participant receiving income replacement benefits for at least 3 months under an
accident and health plan sponsored by the Company or an Affiliate.          
(k) “Early Retirement” means a participant’s retirement from active employment
or active directorship with the Company or an Affiliate on and after the later
of attainment of age 62 or the completion of 20 years of service.

 



--------------------------------------------------------------------------------



 





        (l) “Eligible Director” is defined in Article 4.           (m) “Exchange
Act” means the Securities Exchange Act of 1934, as amended, and any lawful
regulations or guidance promulgated thereunder.           (n) “Exercise Price”
means the purchase price of a Share pursuant to a Stock Option.          
(o) “Fair Market Value” means the last closing price of a Share as reported on
The Nasdaq Stock Market, or, if applicable, on another national securities
exchange on which the Common Shares are principally traded, on the date for
which the determination of Fair Market Value is made, or, if there are no sales
of Common Shares on such date, then on the most recent immediately preceding
date on which there were any sales of Common Shares. If the Common Shares are
not, or cease to be, traded on The Nasdaq Stock Market or another national
securities exchange, the “Fair Market Value” of Common Shares shall be
determined pursuant to a reasonable valuation method prescribed by the
Committee. Notwithstanding the foregoing, as of any date, the “Fair Market
Value” of Common Shares shall be determined in a manner consistent with Code
Section 409A and the guidance then-existing thereunder. In addition, “Fair
Market Value” with respect to ISOs and related SARs shall be determined in
accordance with Section 6.2(f).           (p) “Incentive Stock Option” and “ISO”
mean a Stock Option that is identified as such and which meets the requirements
of Section 422 of the Code.           (q) “Non-Qualified Stock Option” and
“NQSO” mean a Stock Option that: (i) is governed by Section 83 of the Code; and
(ii) does not meet the requirements of Section 422 of the Code.          
(r) “Normal Retirement” means retirement from active employment or active
directorship with the Company or an Affiliate on or after attainment of age 65.
          (s) “Outside Director” means a Director who meets the definitions of
the terms “outside director” set forth in Section 162(m) of the Code,
“independent director” set forth in The Nasdaq Stock Market, Inc. rules, and
“non-employee director” set forth in Rule 16b-3, or any successor definitions
adopted by the Internal Revenue Service, The Nasdaq Stock Market, Inc. and
Securities and Exchange Commission, respectively, and similar requirements under
any other applicable laws and regulations.           (t) “Parent” means any
corporation which qualifies as a “parent corporation” of the Company under
Section 424(e) of the Code.           (u) “Performance Shares” is defined in
Article 9.           (v) “Plan” means this DATATRAK International, Inc. 2005
Omnibus Equity Plan, as amended from time to time.           (w) “Restricted
Share Units” is defined in Article 8.           (x) “Restricted Shares” is
defined in Article 8.           (y) “Retirement” means Normal Retirement or
Early Retirement.           (z) “Rule 16b-3” is defined in Article 17.          
(aa) “Section 16 Person” means a person subject to potential liability under
Section 16(b) of the Exchange Act with respect to transactions involving equity
securities of the Company.           (bb) “Section 162(m) Person” means, for any
taxable year, a person who is a “covered employee” within the meaning of
Section 162(m)(3) of the Code.           (cc) “Share” or “Shares” mean one or
more of the Common Shares.           (dd) “Shareholder” means an individual or
entity that owns one or more Shares.           (ee) “Stock Appreciation Rights”
and “SARs” mean any right pursuant to an Award granted under Article 7.

 



--------------------------------------------------------------------------------



 





        (ff) “Stock Option” means any right to purchase a specified number of
Shares at a specified price which is granted pursuant to Article 5 and may be an
Incentive Stock Option or a Non-Qualified Stock Option.           (gg) “Stock
Power” means a power of attorney executed by a participant and delivered to the
Company which authorizes the Company to transfer ownership of Restricted Shares,
Performance Shares or Common Shares from the participant to the Company or a
third party.           (hh) “Subsidiary” means any corporation which qualifies
as a “subsidiary corporation” of the Company under Section 424(f) of the Code.  
        (ii) “Vested” means, with respect to a Common Share, when the Common
Share has been awarded; with respect to a Stock Option, that the time has been
reached when the option to purchase Shares first becomes exercisable; with
respect to a Stock Appreciation Right, when the Stock Appreciation Right first
becomes exercisable for payment; with respect to Restricted Shares, when the
Shares are no longer subject to forfeiture and restrictions on transferability;
with respect to Restricted Share Units and Performance Shares, when the units or
Shares are no longer subject to forfeiture and are convertible to Shares. The
words “Vest” and “Vesting” have meanings correlative to the foregoing.

ARTICLE 2
Administration
      2.1.     Authority and Duties of the Committee.
      (a) The Plan shall be administered by a Committee of at least three
Directors who are appointed by the Board of Directors. Unless otherwise
determined by the Board of Directors, the Compensation Committee shall serve as
the Committee, and all of the members of the Committee shall be Outside
Directors. Notwithstanding the requirement that the Committee consist
exclusively of Outside Directors, no action or determination by the Committee or
an individual then considered to be an Outside Director shall be deemed void
because a member of the Committee or such individual fails to satisfy the
requirements for being an Outside Director, except to the extent required by
applicable law.
      (b) The Committee has the power and authority to grant Awards pursuant to
the terms of this Plan to officers, employees and Eligible Directors.
      (c) The Committee has the sole and exclusive authority, subject to any
limitations specifically set forth in this Plan, to:


        (i) select the officers, employees and Eligible Directors to whom Awards
are granted;           (ii) determine the types of Awards granted and the timing
of such Awards;           (iii) determine the number of Shares to be covered by
each Award granted hereunder;           (iv) determine whether an Award is, or
is intended to be, “performance-based compensation” within the meaning of
Section 162(m) of the Code;           (v) determine the other terms and
conditions, not inconsistent with the terms of this Plan and any operative
employment or other agreement, of any Award granted hereunder; such terms and
conditions include, but are not limited to, the Exercise Price, the time or
times when Options or Stock Appreciation Rights may be exercised (which may be
based on performance objectives), any Vesting, acceleration or waiver of
forfeiture restrictions, any performance criteria (including any performance
criteria as described in Section 162(m)(4)(C) of the Code) applicable to an
Award, and any restriction or limitation regarding any Option or Stock
Appreciation Right or the Common Shares relating thereto, based in each case on
such factors as the Committee, in its sole discretion, shall determine;    
      (vi) determine whether any conditions or objectives related to Awards have
been met, including any such determination required for compliance with
Section 162(m) of the Code;

 



--------------------------------------------------------------------------------



 





        (vii) subsequently modify or waive any terms and conditions of Awards,
not inconsistent with the terms of this Plan and any operative employment or
other agreement;           (viii) adopt, alter and repeal such administrative
rules, guidelines and practices governing this Plan as it deems advisable from
time to time;           (ix) promulgate such administrative forms as they from
time to time deem necessary or appropriate for administration of the Plan;    
      (x) construe, interpret, administer and implement the terms and provisions
of this Plan, any Award and any related agreements;           (xi) correct any
defect, supply any omission and reconcile any inconsistency in or between the
Plan, any Award and any related agreements;           (xii) prescribe any
legends to be affixed to certificates representing Shares or other interests
granted or issued under the Plan; and           (xiii) otherwise supervise the
administration of this Plan.

      (d) The Committee shall confer with the Board of Directors regarding the
Committee’s intentions prior to making grants under this Plan. Notwithstanding
the foregoing, all decisions made by the Committee pursuant to the provisions of
this Plan are final and binding on all persons, including the Company, its
Shareholders and participants, but may be made by their terms subject to
ratification or approval by, the Board of Directors, another committee of the
Board of Directors or Shareholders.
      (e) The Company shall furnish the Committee with such clerical and other
assistance as is necessary for the performance of the Committee’s duties under
the Plan.
      2.2     Delegation of Duties. The Committee may delegate ministerial
duties to any other person or persons, and it may employ attorneys, consultants,
accountants or other professional advisers for purposes of plan administration
at the expense of the Company.
      2.3     Limitation of Liability. Members of the Board of Directors,
members of the Committee and Company employees who are their designees acting
under this Plan shall be fully protected in relying in good faith upon the
advice of counsel and shall incur no liability except for gross or willful
misconduct in the performance of their duties hereunder.
ARTICLE 3
Stock Subject to Plan
      3.1     Total Shares Limitation. Subject to the provisions of this
Article, the maximum number of Shares that may be issued pursuant to Awards
granted under this Plan is 350,000, which may be treasury or authorized but
unissued Shares.
      3.2     Other Limitations.


        (a) ISO Limitations. The maximum number of Shares available with respect
to all Stock Options (whether Incentive Stock Options or Non-Qualified Stock
Options) granted under this Plan is 350,000 Shares.           (b) Participant
Limitation. The aggregate number of Shares underlying Awards granted under this
Plan to any participant in any fiscal year (including but not limited to Awards
of Options and SARs), regardless of whether such Awards are thereafter canceled,
forfeited or terminated, shall not exceed 35,000 Shares. The foregoing annual
limitation is intended to include the grant of all Awards, including but not
limited to, Awards representing “performance-based compensation” as described in
Section 162(m)(4)(C) of the Code.

 



--------------------------------------------------------------------------------



 



      3.3     Awards Not Exercised; Effect of Receipt of Shares. If any
outstanding Award, or portion thereof, expires, or is terminated, canceled or
forfeited, the Shares that would otherwise be issuable with respect to the
unexercised portion of such expired, terminated, canceled or forfeited Award
shall be available for subsequent Awards under this Plan. If the Exercise Price
of an Award is paid in Shares, the Shares received by the Company in connection
therewith shall not be added to the maximum aggregate number of Shares which may
be issued under Section 3.1.
      3.4     Dilution and Other Adjustments. In the event that the Committee
determines that any dividend or other distribution (whether in the form of cash,
Shares, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, redesignation, reclassification, merger,
consolidation, liquidation, split-up, reverse split, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Plan, then the Committee may, in such manner as it
deems equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) which thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards, (iii) the limitations set forth above
and (iv) the purchase or exercise price or any performance objective with
respect to any Award; provided, however, that the number of Shares or other
securities covered by any Award or to which such Award relates is always a whole
number. Notwithstanding the foregoing, the foregoing adjustments shall be made
in compliance with: (i) Sections 422 and 424 of the Code with respect to ISOs;
(ii) Treasury Department Regulation Section 1.424-1 (and any successor) with
respect to NQSOs, applied as if the NQSOs were ISOs; (iii) Section 409A of the
Code, to the extent necessary to avoid its application or avoid adverse tax
consequences thereunder; and (iv) Section 162(m) of the Code with respect to
Awards granted to Section 162(m) Persons that are intended to be
“performance-based compensation,” unless specifically determined otherwise by
the Committee.
ARTICLE 4
Participants
      4.1     Eligibility. Officers, all other active common law employees of
the Company or any of its Affiliates and Directors (each an “Eligible Director”)
who are selected by the Committee in its sole discretion are eligible to
participate in this Plan. (See Article 14 and Article 18 with respect to the
Shareholder approval requirement.)
      4.2     Plan Agreements. Awards are contingent upon the participant’s
execution of a written agreement in a form prescribed by the Committee.
Execution of a plan agreement shall constitute the participant’s irrevocable
agreement to, and acceptance of, the terms and conditions of the Award set forth
in such agreement and of the terms and conditions of the Plan applicable to such
Award. Plan agreements may differ from time to time and from participant to
participant.
ARTICLE 5
Stock Option Awards
      5.1     Option Grant. Each Stock Option granted under this Plan will be
evidenced by minutes of a meeting, or by a unanimous written consent without a
meeting, of the Committee and by a written agreement dated as of the Date of
Grant and executed by the Company and by the appropriate participant.
      5.2     Terms and Conditions of Grants. Stock Options granted under this
Plan are subject to the following terms and conditions and may contain such
additional terms, conditions, restrictions and contingencies with respect to
exercisability and/or with respect to the Shares acquired upon exercise as may
be provided in the relevant agreement evidencing the Stock Options, so long as
such terms and conditions are not

 



--------------------------------------------------------------------------------



 



inconsistent with the terms of this Plan and any operative employment or other
agreement, as the Committee deems desirable:


        (a) Exercise Price. Subject to Section 3.4, the Exercise Price will
never be less than 100% of the Fair Market Value of the Shares on the Date of
Grant. If a variable Exercise Price is specified at the time of grant, the
Exercise Price may vary pursuant to a formula or other method established by the
Committee; provided, however, that such formula or method will provide for a
minimum Exercise Price equal to the Fair Market Value of the Shares on the Date
of Grant. Except as otherwise provided in Section 3.4, no subsequent amendment
of an outstanding Stock Option may reduce the Exercise Price to less than 100%
of the Fair Market Value of the Shares on the Date of Grant. Nothing in this
Section 5.2(a) shall be construed as limiting the Committee’s authority to grant
premium price Stock Options which do not become exercisable until the Fair
Market Value of the underlying Shares exceeds a specified percentage (e.g.,
110%) of the Exercise Price; provided, however, that such percentage will never
be less than 100%.           (b) Option Term. Any unexercised portion of a Stock
Option granted hereunder shall expire at the end of the stated term of the Stock
Option. The Committee shall determine the term of each Stock Option at the time
of grant, which term shall not exceed 10 years from the Date of Grant. The
Committee may extend the term of a Stock Option, in its discretion, but not
beyond the date immediately prior to the tenth anniversary of the original Date
of Grant. If a definite term is not specified by the Committee at the time of
grant, then the term is deemed to be 10 years. Nothing in this Section 5.2(b)
shall be construed as limiting the Committee’s authority to grant Stock Options
with a term shorter than 10 years.           (c) Vesting. Stock Options, or
portions thereof, are exercisable at such time or times as determined by the
Committee in its discretion at or after grant. If the Committee provides that
any Stock Option becomes Vested over a period of time, in full or in
installments, the Committee may waive or accelerate such Vesting provisions at
any time.           (d) Method of Exercise. Vested portions of any Stock Option
may be exercised in whole or in part at any time during the option term by
giving written notice of exercise to the Company specifying the number of Shares
to be purchased. The notice must be given by or on behalf of a person entitled
to exercise the Stock Option, accompanied by payment in full of the Exercise
Price, along with any projected tax withholding pursuant to Article 16. Subject
to the approval of the Committee, the Exercise Price may be paid:



        (i) in cash in any manner satisfactory to the Committee;          
(ii) by tendering (by either actual delivery of Shares or by attestation)
unrestricted Shares that are owned on the date of exercise by the person
entitled to exercise the Stock Option having an aggregate Fair Market Value on
the date of exercise equal to the Exercise Price applicable to such Stock Option
exercise, and, with respect to the exercise of NQSOs, including Restricted
Shares;           (iii) by a combination of cash and unrestricted Shares that
are owned on the date of exercise by the person entitled to exercise the Stock
Option; and           (iv) by another method permitted by law and affirmatively
approved by the Committee which assures full and immediate payment or
satisfaction of the Exercise Price.           The Committee may withhold its
approval for any method of payment for any reason, in its sole discretion,
including but not limited to concerns that the proposed method of payment will
result in adverse financial accounting treatment, adverse tax treatment for the
Company or a participant or a violation of the Sarbanes-Oxley Act of 2002, as
amended from time to time, and related regulations and guidance.           If
the Exercise Price of an NQSO is paid by tendering Restricted Shares, then the
Shares received upon the exercise will contain identical restrictions as the
Restricted Shares so tendered.

 



--------------------------------------------------------------------------------



 



  Except as otherwise provided by law and in the Committee’s sole discretion,
projected tax withholding may be paid only by cash or through a same day sale
transaction.



        (e) Issuance of Shares. The Company will issue or cause to be issued
Shares as soon as practicable upon exercise of the Option. No Shares will be
issued until full payment has been made. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such Shares, no right
to vote or receive dividends or any other rights as a Shareholder will exist
with respect to the Shares, notwithstanding the exercise of the Option.    
      (f) Limitation on Gain. Nothing in this Article 5 shall be construed as
prohibiting the Committee from granting Stock Options subject to a limit on the
gain that may be realized upon exercise of such Stock Options. Any such limit
shall be explicitly provided for in the relevant plan agreement.          
(g) Form. Unless the grant of a Stock Option is designated at the time of grant
as an ISO, it is deemed to be an NQSO. ISOs are subject to the additional terms
and conditions in Article 6.           (h) Special Limitations on Stock Option
Awards. Unless an Award agreement approved by the Committee provides otherwise,
Stock Options awarded under this Plan are intended to meet the requirements for
exclusion from coverage under Code Section 409A and all Stock Option Awards
shall be construed and administered accordingly.

      5.3     Termination of Grants Prior to Expiration. Unless otherwise
provided in an employment or other agreement entered into between the optionee
and the Company and approved by the Committee, either before or after the Date
of Grant, and subject to Article 6 with respect to ISOs, the following early
termination provisions apply to all Stock Options:


        (a) Termination by Death. If an optionee’s employment or directorship
with the Company or its Affiliates terminates by reason of his or her death, all
Stock Options held by such optionee will immediately become Vested, but
thereafter may only be exercised (by the legal representative of the optionee’s
estate, or by the legatee or heir of the optionee pursuant to a will or the laws
of descent and distribution) for a period of one year (or such other period as
the Committee may specify at or after the time of grant) from the date of such
death, or until the expiration of the original term of the Stock Option,
whichever period is shorter.           (b) Termination by Reason of Disability.
If an optionee’s employment or directorship with the Company or its Affiliates
terminates by reason of his or her Disability, all Stock Options held by such
optionee will immediately become Vested, but thereafter may only be exercised
for a period of one year (or such other period as the Committee may specify at
or after the time of grant) from the date of such termination of employment, or
until the expiration of the original term of the Stock Option, whichever period
is shorter. If the optionee dies within such one year period (or such other
period as applicable), any unexercised Stock Option held by such optionee will
thereafter be exercisable by the legal representative of the optionee’s estate,
or by the legatee or heir of the optionee pursuant to a will or the laws of
descent and distribution, for the greater of the remainder of the one year
period (or other period as applicable) or for a period of 12 months from the
date of such death, but in no event shall any portion of the Stock Option be
exercisable after its original stated expiration date.           (c) Termination
by Reason of Retirement. If an optionee’s employment or directorship with the
Company or its Affiliates terminates by reason of his or her Retirement, all
Stock Options held by such optionee immediately become Vested but thereafter may
only be exercised for a period of two years (or such other period as the
Committee may specify at or after the time of grant) from the date of such
Retirement, or until the expiration of the original term of the Stock Option,
whichever period is shorter. If the optionee dies within such two year period
(or such other period as applicable), any unexercised Stock Option held by such
optionee will thereafter be exercisable by the legal representative of the
optionee’s estate, or by the legatee or heir of the optionee pursuant to a will
or the laws of descent and distribution, for the greater of the remainder of the
two year period (or such other period as applicable)

 



--------------------------------------------------------------------------------



 



  or for a period of 12 months from the date of such death, but in no event
shall any portion of the Stock Option be exercisable after its original stated
expiration date.           (d) Other Terminations. If an optionee’s employment
or directorship with the Company or its Affiliates is terminated for reasons
other than his or her death, Disability or Retirement, all Stock Options (or
portions thereof) which have not been exercised, whether Vested or not, are
automatically forfeited immediately upon termination, except as otherwise
provided in the relevant agreement evidencing the Stock Options.

ARTICLE 6
Special Rules Applicable to Incentive Stock Options
      6.1     Eligibility. Notwithstanding any other provision of this Plan to
the contrary, an ISO may only be granted to full or part-time employees
(including officers and Directors who are also employees) of the Company or of
an Affiliate, provided that the Affiliate is a Parent or Subsidiary.
      6.2     Special ISO Rules.


        (a) Term. No ISO may be exercisable on or after the tenth anniversary of
the Date of Grant, and no ISO may be granted under this Plan on or after the
tenth anniversary of the effective date of this Plan. (See Article 18.)    
      (b) Ten Percent Shareholder. No grantee may receive an ISO under this Plan
if such grantee, at the time the Award is granted, owns (after application of
the rules contained in Section 424(d) of the Code) equity securities possessing
more than 10% of the total combined voting power of all classes of equity
securities of the Company, its Parent or any Subsidiary, unless (i) the option
price for such ISO is at least 110% of the Fair Market Value of the Shares as of
the Date of Grant, and (ii) such ISO is not exercisable on or after the fifth
anniversary of the Date of Grant.           (c) Limitation on Grants. The
aggregate Fair Market Value (determined with respect to each ISO at the time of
grant) of the Shares with respect to which ISOs are exercisable for the first
time by a grantee during any calendar year (under this Plan or any other plan
adopted by the Company or its Parent or its Subsidiary) shall not exceed
$100,000. If such aggregate Fair Market Value shall exceed $100,000, such number
of ISOs as shall have an aggregate Fair Market Value equal to the amount in
excess of $100,000 shall be treated as NQSOs.           (d) Non-Transferability.
Notwithstanding any other provision herein to the contrary, no ISO granted
hereunder (and, if applicable, related Stock Appreciation Right) may be
transferred except by will or by the laws of descent and distribution, nor may
such ISO (or related Stock Appreciation Right) be exercisable during a grantee’s
lifetime other than by him (or his guardian or legal representative to the
extent permitted by applicable law).           (e) Termination of Employment. No
ISO may be exercised more than three months following termination of employment
for any reason (including retirement) other than death or disability, nor more
than one year following termination of employment for the reason of death or
disability (as defined in Section 422 of the Code), or such option will no
longer qualify as an ISO and shall thereafter be, and receive the tax treatment
applicable to, an NQSO. For this purpose, a termination of employment is
cessation of employment such that no employment relationship exists between the
participant and the Company, a Parent or a Subsidiary.           (f) Fair Market
Value. For purposes of any ISO granted hereunder (or, if applicable, related
Stock Appreciation Right), the Fair Market Value of Shares shall be determined
in the manner required by Section 422 of the Code.

      6.3     Subject to Code Amendments. The foregoing limitations are designed
to comply with the requirements of Section 422 of the Code and shall be
automatically amended or modified to comply with amendments or modifications to
Section 422 of the Code. Any ISO which fails to comply with Section 422 of

 



--------------------------------------------------------------------------------



 



the Code is automatically treated as an NQSO appropriately granted under this
Plan provided it otherwise meets the Plan’s requirements for NQSOs.
ARTICLE 7
Stock Appreciation Rights
      7.1     SAR Grant and Agreement. Stock Appreciation Rights may be granted
under this Plan, either independently or in conjunction with the grant of a
Stock Option. Each SAR granted under this Plan will be evidenced by minutes of a
meeting, or by a unanimous written consent without a meeting, of the Committee
and by a written agreement dated as of the Date of Grant and executed by the
Company and by the appropriate participant.
      7.2     SARs Granted in Conjunction with Option. Stock Appreciation Rights
may be granted in conjunction with all or part of any Stock Option granted under
this Plan, either at the same time or after the grant of the Stock Option, and
will be subject to the following terms and conditions:


        (a) Term. Each Stock Appreciation Right, or applicable portion thereof,
granted with respect to a given Stock Option or portion thereof terminates and
is no longer exercisable upon the termination or exercise of the related Stock
Option, or applicable portion thereof.           (b) Exercisability. A Stock
Appreciation Right is exercisable only at such time or times and to the extent
that the Stock Option to which it relates is Vested and exercisable in
accordance with the provisions of Article 5 or otherwise as the Committee may
determine at or after the time of grant.           (c) Method of Exercise. A
Stock Appreciation Right may be exercised by the surrender of the applicable
portion of the related Stock Option. Stock Options which have been so
surrendered, in whole or in part, are no longer exercisable to the extent the
related Stock Appreciation Rights have been exercised and are deemed to have
been exercised for the purpose of the limitation set forth in Article 3 on the
number of Shares to be issued under this Plan, but only to the extent of the
number of Shares actually issued under the Stock Appreciation Right at the time
of exercise. Upon the exercise of a Stock Appreciation Right, subject to
satisfaction of projected tax withholding requirements pursuant to Article 16,
the holder of the Stock Appreciation Right is entitled to receive Shares equal
in value to the excess of the Fair Market Value of a Share on the exercise date
over the Exercise Price per Share specified in the related Stock Option,
multiplied by the number of Shares in respect of which the Stock Appreciation
Right is exercised. At any time the Exercise Price per Share of the related
Stock Option exceeds the Fair Market Value of one Share, the holder of the Stock
Appreciation Right shall not be permitted to exercise such right.

      7.3     Independent SARs. Stock Appreciation Rights may be granted without
related Stock Options, and independent Stock Appreciation Rights will be subject
to the following terms and conditions:


        (a) Term. Any unexercised portion of an independent Stock Appreciation
Right granted hereunder shall expire at the end of the stated term of the Stock
Appreciation Right. The Committee shall determine the term of each Stock
Appreciation Right at the time of grant, which term shall not exceed ten years
from the Date of Grant. The Committee may extend the term of a Stock
Appreciation Right, in its discretion, but not beyond the date immediately prior
to the tenth anniversary of the original Date of Grant. If a definite term is
not specified by the Committee at the time of grant, then the term is deemed to
be ten years.           (b) Exercisability. A Stock Appreciation Right is
exercisable, in whole or in part, at such time or times as determined by the
Committee at or after the time of grant.           (c) Method of Exercise. A
Stock Appreciation Right may be exercised in whole or in part during the term by
giving written notice of exercise to the Company specifying the number of Shares
in respect of which the Stock Appreciation Right is being exercised. The notice
must be given by or on behalf of a person entitled to exercise the Stock
Appreciation Right. Upon the exercise of a Stock Appreciation

 



--------------------------------------------------------------------------------



 



  Right, subject to satisfaction of projected tax withholding requirements
pursuant to Article 16, the holder of the Stock Appreciation Right is entitled
to receive Shares equal in value to the excess of the Fair Market Value of a
Share on the exercise date over the Fair Market Value of a Share on the Date of
Grant multiplied by the number of Stock Appreciation Rights being exercised. At
any time the Fair Market Value of a Share on a proposed exercise date does not
exceed the Fair Market Value of a Share on the Date of Grant, the holder of the
Stock Appreciation Right shall not be permitted to exercise such right.    
      (d) Early Termination Prior to Expiration. Unless otherwise provided in an
employment or other agreement entered into between the holder of the Stock
Appreciation Right and the Company and approved by the Committee, either before
or after the Date of Grant, the early termination provisions set forth in
Section 5.3 as applied to Non-Qualified Stock Options will apply to independent
Stock Appreciation Rights.

      7.4     Other Terms and Conditions of SAR Grants. Stock Appreciation
Rights are subject to such other terms and conditions, not inconsistent with the
provisions of this Plan and any operative employment or other agreement, as are
determined from time to time by the Committee.
      7.5     Special Limitations on SAR Awards. Unless an Award agreement
approved by the Committee provides otherwise, Stock Appreciation Rights awarded
under this Plan are intended to meet the requirements for exclusion from
coverage under Code Section 409A and all Stock Appreciation Rights Awards shall
be construed and administered accordingly.
ARTICLE 8
Restricted Share and Restricted Share Unit Awards
      8.1     Restricted Share Grants and Agreements. Restricted Share Awards
consist of Shares which are issued by the Company to a participant at no cost or
at a purchase price determined by the Committee which may be below their Fair
Market Value but which are subject to forfeiture and restrictions on their sale
or other transfer by the participant. Each Restricted Share Award granted under
this Plan will be evidenced by minutes of a meeting, or by a unanimous written
consent without a meeting, of the Committee and by a written agreement dated as
of the Date of Grant and executed by the Company and by the participant. The
timing of Restricted Share Awards and the number of Shares to be issued (subject
to Section 3.2) are to be determined by the Committee in its discretion. By
accepting a grant of Restricted Shares, the participant consents to any
projected tax withholding as provided in Article 16.
      8.2     Terms and Conditions of Restricted Share Grants. Restricted Shares
granted under this Plan are subject to the following terms and conditions,
which, except as otherwise provided herein, need not be the same for each
participant, and may contain such additional terms, conditions, restrictions and
contingencies not inconsistent with the terms of this Plan and any operative
employment or other agreement, as the Committee deems desirable:


        (a) Purchase Price. The Committee shall determine the prices, if any, at
which Restricted Shares are to be issued to a participant, which may vary from
time to time and from participant to participant and which may be below the Fair
Market Value of such Restricted Shares at the Date of Grant.          
(b) Restrictions. All Restricted Shares issued under this Plan will be subject
to such restrictions as the Committee may determine, which may include, without
limitation, the following:



        (i) a prohibition against the sale, transfer, pledge or other
encumbrance of the Restricted Shares, such prohibition to lapse at such time or
times as the Committee determines (whether in installments, at the time of the
death, Disability or Retirement of the holder of such shares, or otherwise, but
subject to the Change in Control provisions in Article 12);           (ii) a
requirement that the participant forfeit such Restricted Shares in the event of
termination of the participant’s employment or directorship with the Company or
its Affiliates prior to Vesting;

 



--------------------------------------------------------------------------------



 





        (iii) a prohibition against employment or retention of the participant
by any competitor of the Company or its Affiliates, or against dissemination by
the participant of any secret or confidential information belonging to the
Company or an Affiliate;           (iv) any applicable requirements arising
under the Securities Act of 1933, as amended, other securities laws, the rules
and regulations of The Nasdaq Stock Market or any other stock exchange or
transaction reporting system upon which such Restricted Shares are then listed
or quoted and any state laws, rules and regulations, including “blue sky”
laws; and           (v) such additional restrictions as are required to avoid
adverse tax consequences under Code Section 409A.

The Committee may at any time waive such restrictions or accelerate the date or
dates on which the restrictions will lapse. However, if the Committee determines
that restrictions lapse upon the attainment of specified performance objectives,
then the provisions of Sections 9.2 and 9.3 will apply. If the written agreement
governing an Award to a Section 162(m) Person provides that such Award is
intended to be “performance-based compensation,” the provisions of
Section 9.4(d) will also apply.


        (c) Delivery of Shares. Restricted Shares will be registered in the name
of the participant and deposited, together with a Stock Power, with the Company.
Each such certificate will bear a legend in substantially the following form:



  “The transferability of this certificate and the Common Shares represented by
it are subject to the terms and conditions (including conditions of forfeiture)
contained in the DATATRAK International, Inc. 2005 Omnibus Equity Plan and an
agreement entered into between the registered owner and the Company. A copy of
this Plan and agreement are on file in the office of the Secretary of the
Company.”     At the end of any time period during which the Restricted Shares
are subject to forfeiture and restrictions on transfer, and after any projected
tax withholding, such Shares will be delivered free of all restrictions (except
for any pursuant to Section 15.2) to the participant or other appropriate person
and with the foregoing legend removed.



        (d) Forfeiture of Shares. If a participant who holds Restricted Shares
fails to satisfy the restrictions, Vesting requirements and other conditions
relating to the Restricted Shares prior to the lapse, satisfaction or waiver of
such restrictions and conditions, except as may otherwise be determined by the
Committee, the participant shall forfeit the Shares and transfer them back to
the Company in exchange for a refund of any consideration paid by the
participant or such other amount which may be specifically set forth in the
Award agreement. A participant shall execute and deliver to the Company one or
more Stock Powers with respect to Restricted Shares granted to such participant.
          (e) Voting and Other Rights. Except as otherwise required for
compliance with Section 162(m) of the Code and the terms of the applicable
Restricted Share Agreement, during any period in which Restricted Shares are
subject to forfeiture and restrictions on transfer, the participant holding such
Restricted Shares shall have all the rights of a Shareholder with respect to
such Shares, including, without limitation, the right to vote such Shares and
the right to receive any dividends paid with respect to such Shares.

      8.3     Restricted Share Unit Awards and Agreements. Restricted Share Unit
Awards consist of Shares that will be issued to a participant at a future time
or times at no cost or at a purchase price determined by the Committee which may
be below their Fair Market Value if continued employment, continued directorship
and/or other terms and conditions specified by the Committee are satisfied. Each
Restricted Share Unit Award granted under this Plan will be evidenced by minutes
of a meeting, or by a unanimous written consent without a meeting, of the
Committee and by a written agreement dated as of the Date of Grant and executed
by the Company and the Plan participant. The timing of Restricted Share Unit
Awards and the number of Restricted Share Units to be awarded (subject to
Section 3.2) are to be determined by the Committee in its

 



--------------------------------------------------------------------------------



 



sole discretion. By accepting a Restricted Share Unit Award, the participant
agrees to remit to the Company when due any projected tax withholding as
provided in Article 16.
      8.4     Terms and Conditions of Restricted Share Unit Awards. Restricted
Share Unit Awards are subject to the following terms and conditions, which,
except as otherwise provided herein, need not be the same for each participant,
and may contain such additional terms, conditions, restrictions and
contingencies not inconsistent with the terms of this Plan and any operative
employment or other agreement, as the Committee deems desirable:


        (a) Purchase Price. The Committee shall determine the prices, if any, at
which Shares are to be issued to a participant after Vesting of Restricted Share
Units, which may vary from time to time and among participants and which may be
below the Fair Market Value of Shares at the Date of Grant.          
(b) Restrictions. All Restricted Share Units awarded under this Plan will be
subject to such restrictions as the Committee may determine, which may include,
without limitation, the following:



        (i) a prohibition against the sale, transfer, pledge or other
encumbrance of the Restricted Share Unit;           (ii) a requirement that the
participant forfeit such Restricted Share Unit in the event of termination of
the participant’s employment or directorship with the Company or its Affiliates
prior to Vesting;           (iii) a prohibition against employment of the
participant by, or provision of services by the participant to, any competitor
of the Company or its Affiliates, or against dissemination by the participant of
any secret or confidential information belonging to the Company or an Affiliate;
          (iv) any applicable requirements arising under the Securities Act of
1933, as amended, other securities laws, the rules and regulations of The Nasdaq
Stock Market or any other stock exchange or transaction reporting system upon
which the Common Shares are then listed or quoted and any state laws, rules and
interpretations, including “blue sky” laws; and           (v) such additional
restrictions as are required to avoid adverse tax consequences under Code
Section 409A.



  The Committee may at any time waive such restrictions or accelerate the date
or dates on which the restrictions will lapse.



        (c) Performance-Based Restrictions. The Committee may, in its sole
discretion, provide restrictions that lapse upon the attainment of specified
performance objectives. In such case, the provisions of Sections 9.2 and 9.3
will apply (including, but not limited to, the enumerated performance
objectives). If the written agreement governing an Award to a Section 162(m)
Person provides that such Award is intended to be “performance-based
compensation,” the provisions of Section 9.4(d) will also apply.          
(d) Voting and Other Rights. A participant holding Restricted Share Units shall
not be deemed to be a Shareholder solely because of such units. Such participant
shall have no rights of a Shareholder with respect to such units; provided,
however, that an Award agreement may provide for payment of an amount of money
(or Shares with a Fair Market Value equivalent to such amount) equal to the
dividends paid from time to time on the number of Common Shares that would
become payable upon vesting of a Restricted Share Unit Award.          
(e) Lapse of Restrictions. If a participant who holds Restricted Share Units
satisfies the restrictions and other conditions relating to the Restricted Share
Units prior to the lapse or waiver of such restrictions and conditions, the
Restricted Share Units shall be converted to, or replaced with, Shares which are
free of all restrictions except for any restrictions pursuant to Section 15.2.  
        (f) Forfeiture of Restricted Share Units. If a participant who holds
Restricted Share Units fails to satisfy the restrictions, Vesting requirements
and other conditions relating to the Restricted Share Units

 



--------------------------------------------------------------------------------



 



  prior to the lapse, satisfaction or waiver of such restrictions and
conditions, except as may otherwise be determined by the Committee, the
participant shall forfeit the Restricted Share Units.           (g) Termination.
A Restricted Share Unit Award or unearned portion thereof will terminate without
the issuance of Shares on the termination date specified on the Date of Grant or
upon the termination of employment or directorship of the participant during the
time period or periods specified by the Committee during which any performance
objectives must be met (the “Performance Period”). If a participant’s employment
or directorship with the Company or its Affiliates terminates by reason of his
or her death, Disability or Retirement, the Committee in its discretion at or
after the Date of Grant may determine that the participant (or the heir, legatee
or legal representative of the participant’s estate) will receive a distribution
of Shares in an amount which is not more than the number of Shares which would
have been earned by the participant if 100% of the performance objectives for
the current Performance Period had been achieved prorated based on the ratio of
the number of months of active employment in the Performance Period to the total
number of months in the Performance Period. However, with respect to Awards
intended to be performance-based compensation (as described in Section 9.4(d)),
distribution of the Shares shall not be made prior to attainment of the relevant
performance objectives.           (h) Special Limitations on Restricted Share
Unit Awards. Unless an Award agreement approved by the Committee provides
otherwise, Restricted Share Units awarded under this Plan are intended to meet
the requirements for exclusion from coverage under Code Section 409A and all
Restricted Share Unit Awards shall be construed and administered accordingly.

      8.5     Time Vesting of Restricted Share and Restricted Share Unit Awards.
Restricted Shares or Restricted Share Units, or portions thereof, are
exercisable at such time or times as determined by the Committee in its
discretion at or after grant, subject to the restrictions on time Vesting set
forth in this Section. If the Committee provides that any Restricted Shares or
Restricted Share Unit Awards become Vested over time (with or without a
performance component), the Committee may waive or accelerate such Vesting
provisions at any time, subject to the restrictions on time Vesting set forth in
this Section.
ARTICLE 9
Performance Share Awards
      9.1     Performance Share Awards and Agreements. A Performance Share Award
is a right to receive Shares in the future conditioned upon the attainment of
specified performance objectives and such other conditions, restrictions and
contingencies as the Committee may determine. Each Performance Share Award
granted under this Plan will be evidenced by minutes of a meeting, or by a
unanimous written consent without a meeting, of the Committee and by a written
agreement dated as of the Date of Grant and executed by the Company and by the
Plan participant. The timing of Performance Share Awards and the number of
Shares covered by each Award (subject to Section 3.2) are to be determined by
the Committee in its discretion. By accepting a grant of Performance Shares, the
participant agrees to remit to the Company when due any projected tax
withholding as provided in Article 16.
      9.2     Performance Objectives. At the time of grant of a Performance
Share Award, the Committee will specify the performance objectives which,
depending on the extent to which they are met, will determine the number of
Shares that will be distributed to the participant. The Committee will also
specify the time period or periods (the “Performance Period”) during which the
performance objectives must be met. With respect to awards to Section 162(m)
Persons intended to be “performance based compensation,” the Committee may use
performance objectives based on one or more of the following: stock price,
market share, sales, earnings per share, return on equity, costs, earnings,
capital adjusted pre-tax earnings (economic profit), net income, operating
income, performance profit (operating income minus an allocated charge
approximating the Company’s cost of capital, before or after tax), gross margin,
revenue, working capital, total assets, net assets, stockholders’ equity and
cash flow. The Committee may designate a single goal criterion or multiple goal
criteria for performance measurement purposes. Performance measurement may be
based on absolute Company, business unit or divisional performance and/or on
performance as compared with that of other

 



--------------------------------------------------------------------------------



 



publicly-traded companies. The performance objectives and periods need not be
the same for each participant nor for each Award.
      9.3     Adjustment of Performance Objectives. The Committee may modify,
amend or otherwise adjust the performance objectives specified for outstanding
Performance Share Awards if it determines that an adjustment would be consistent
with the objectives of this Plan and taking into account the interests of the
participants and the public Shareholders of the Company and such adjustment
complies with the requirements of Section 162(m) of the Code for Section 162(m)
Persons, to the extent applicable, unless the Committee indicates a contrary
intention. The types of events which could cause an adjustment in the
performance objectives include, without limitation, accounting changes which
substantially affect the determination of performance objectives, changes in
applicable laws or regulations which affect the performance objectives, and
divisive corporate reorganizations, including spin-offs and other distributions
of property or stock.
      9.4     Other Terms and Conditions. Performance Share Awards granted under
this Plan are subject to the following terms and conditions and may contain such
additional terms, conditions, restrictions and contingencies not inconsistent
with the terms of this Plan and any operative employment or other agreement as
the Committee deems desirable:


        (a) Delivery of Shares. As soon as practicable after the applicable
Performance Period has ended, the participant will receive a distribution of the
number of Shares earned during the Performance Period, depending upon the extent
to which the applicable performance objectives were achieved. Such Shares will
be registered in the name of the participant and will be free of all
restrictions except for any restrictions pursuant to Section 15.2.          
(b) Termination. A Performance Share Award or unearned portion thereof will
terminate without the issuance of Shares on the termination date specified at
the time of grant or upon the termination of employment or directorship of the
participant during the Performance Period. If a participant’s employment or
directorship with the Company or its Affiliates terminates by reason of his or
her death, Disability or Retirement (except with respect to Section 162(m)
Persons), the Committee in its discretion at or after the time of grant may
determine, notwithstanding any Vesting requirements under Section 9.4(a), that
the participant (or the heir, legatee or legal representative of the
participant’s estate) will receive a distribution of a portion of the
participant’s then-outstanding Performance Share Awards in an amount which is
not more than the number of shares which would have been earned by the
participant if 100% of the performance objectives for the current Performance
Period had been achieved prorated based on the ratio of the number of months of
active employment in the Performance Period to the total number of months in the
Performance Period. However, with respect to Awards intended to be
“performance-based compensation” (as described in Section 9.4(e)), distribution
of the Shares shall not be made prior to attainment of the relevant performance
objective.           (c) Voting and Other Rights. Awards of Performance Shares
do not provide the participant with voting rights or rights to dividends prior
to the participant becoming the holder of record of Shares issued pursuant to an
Award; provided, however, that an Award agreement may provide for payment of an
amount of money (or Shares with a Fair Market Value equivalent to such amount)
equal to the dividends paid from time to time on the number of Common Shares
that would become payable upon vesting of a Performance Share Award. Prior to
the issuance of Shares, Performance Share Awards may not be sold, transferred,
pledged, assigned or otherwise encumbered.           (d) Performance-Based
Compensation. The Committee may designate Performance Share Awards as being
“remuneration payable solely on account of the attainment of one or more
performance goals” as described in Section 162(m)(4)(C) of the Code. Such Awards
shall be automatically amended or modified to comply with amendments to
Section 162 of the Code to the extent applicable, unless the Committee indicates
a contrary intention.

      9.5     Time Vesting of Performance Share Awards. Performance Share
Awards, or portions thereof, are exercisable at such time or times as determined
by the Committee in its discretion at or after grant, subject to

 



--------------------------------------------------------------------------------



 



the restrictions on time Vesting set forth in this Section. If the Committee
provides that any Performance Shares become Vested over time (accelerated by a
performance component), the Committee may waive or accelerate such Vesting
provisions at any time, subject to the restrictions on time Vesting set forth in
this Section.
      9.6     Special Limitations on Performance Share Awards. Unless an Award
agreement approved by the Committee provides otherwise, Performance Shares
awarded under this Plan are intended to meet the requirements for exclusion from
coverage under Code Section 409A and all Performance Share Awards shall be
construed and administered accordingly.
ARTICLE 10
Common Share Awards
      10.1     Eligibility. Notwithstanding any other provision of this Plan to
the contrary, a Common Share may only be granted to an Eligible Director.
      10.2     Terms and Conditions of Common Share Awards.


        (a) Purpose. Common Shares may be granted in consideration of services
rendered to the Company by Eligible Directors in their capacity as Directors.  
        (b) Vesting. Common Shares shall be fully-vested.

ARTICLE 11
Transfers and Leaves of Absence
      11.1     Transfer of Participant. For purposes of this Plan, the transfer
of a participant among the Company and its Affiliates is deemed not to be a
termination of employment.
      11.2     Effect of Leaves of Absence. For purposes of this Plan, the
following leaves of absence are deemed not to be a termination of employment:


        (a) a leave of absence, approved in writing by the Company, for military
service, sickness or any other purpose approved by the Company, if the period of
such leave does not exceed 90 days;           (b) a leave of absence in excess
of 90 days, approved in writing by the Company, but only if the employee’s right
to reemployment is guaranteed either by a statute or by contract, and provided
that, in the case of any such leave of absence, the employee returns to work
within 30 days after the end of such leave; and           (c) any other absence
determined by the Committee in its discretion not to constitute a termination of
employment.

ARTICLE 12
Effect of Change in Control
      12.1     Change in Control Defined. “Change in Control” means the
occurrence of any of the following: (i) the receipt by the Company of a
Schedule 13D or other advice indicating that a person, or any member of a
“group,” is the “beneficial owner” (as those terms are defined in Rule 13d-3
under the Exchange Act) of twenty percent (20%) or more of the voting power of
the Company; (ii) the first purchase of shares pursuant to a tender offer or
exchange (other than a tender offer of exchange by the Company or its
Affiliates) for all or any amount of Common Shares or any class or any
securities convertible into such Common Shares, the results of which would make
the offeror and/or its affiliates the beneficial owners of twenty percent (20%)
or more of the voting power of the Company; (iii) the date of the approval by
Shareholders of an agreement providing for any consolidation or merger of the
Company in which the Company will not be the continuing or

 



--------------------------------------------------------------------------------



 



surviving corporation or pursuant to which shares of capital stock of any class,
or any securities convertible into such capital stock, of the Company would be
converted into cash, securities, or other property, other than a merger or
consolidation of the Company with an Affiliate or in which the holders of all of
the Shares of all classes of the Company’s capital stock immediately prior to
the merger or consolidation would own at least a majority of the voting power of
the surviving corporation (or the direct or indirect parent company of the
surviving corporation) immediately after the merger or consolidation; (iv) the
date of the approval by Shareholders of any sale, lease, exchange, or other
transfer (in one transaction or a series of related transactions) of all or
substantially all the assets of the Company; (v) the adoption of any plan or
proposal for the liquidation (but not a partial liquidation) or dissolution of
the Company; or (vi) such other event as the Committee shall, in its sole and
absolute discretion, deem to be a “Change in Control.”
      12.2     Acceleration of Award. Except as otherwise provided in this Plan
or an Award agreement, immediately upon the occurrence of a Change in Control:


        (a) all outstanding Stock Options automatically become fully
exercisable;           (b) all Restricted Share Awards automatically become
fully Vested;           (c) all Restricted Share Unit Awards automatically
become fully Vested (or, if such Restricted Share Unit Awards are subject to
performance-based restrictions, shall become Vested on a pro-rated basis as
described in Section 12.2(d)) and, to the extent Vested, convertible to Shares
at the election of the holder;           (d) all participants holding
Performance Share Awards become entitled to receive a partial payout in an
amount which is the number of Shares which would have been earned by the
participant if 100% of the performance objectives for the current Performance
Period had been achieved pro-rated based on the ratio of the number of months of
active employment in the Performance Period to the total number of months in the
Performance Period; and           (e) Stock Appreciation Rights automatically
become fully Vested and fully exercisable.

ARTICLE 13
Transferability of Awards
      13.1     Awards Are Non-Transferable. Except as provided in Sections 13.2
and 13.3, Awards are non-transferable and any attempts to assign, pledge,
hypothecate or otherwise alienate or encumber (whether by operation of law or
otherwise) any Award shall be null and void.
      13.2     Inter-Vivos Exercise of Awards. During a participant’s lifetime,
Awards are exercisable only by the participant or, as permitted by applicable
law and notwithstanding Section 13.1 to the contrary, the participant’s guardian
or other legal representative.
      13.3     Limited Transferability of Certain Awards. Notwithstanding
Section 13.1 to the contrary, Awards may be transferred by will and by the laws
of descent and distribution. Moreover, the Committee, in its discretion, may
allow at or after the time of grant the transferability of Awards which are
Vested, provided that the permitted transfer is made (a) if the Award is an
Incentive Stock Option, the transfer is consistent with Section 422 of the Code;
(b) to the Company (for example in the case of forfeiture of Restricted Shares),
an Affiliate or a person acting as the agent of the foregoing or which is
otherwise determined by the Committee to be in the interests of the Company; or
(c) by the participant for no consideration to Immediate Family Members or to a
bona fide trust, partnership or other entity controlled by and for the benefit
of one or more Immediate Family Members. “Immediate Family Members” means the
participant’s spouse, children, stepchildren, parents, stepparents, siblings
(including half brothers and sisters), in-laws and other individuals who have a
relationship to the participant arising because of a legal adoption. No transfer
may be made to the extent that transferability would cause Form S-8 or any
successor form thereto not to be available to register Shares related to an
Award. The Committee in its discretion may impose additional terms and
conditions upon transferability.

 



--------------------------------------------------------------------------------



 



ARTICLE 14
Amendment and Discontinuation
      14.1     Amendment or Discontinuation of this Plan. The Board of Directors
may amend, alter, or discontinue this Plan at any time, provided that no
amendment, alteration, or discontinuance may be made:


        (a) which would materially and adversely affect the rights of a
participant under any Award granted prior to the date such action is adopted by
the Board of Directors without the participant’s written consent thereto; and  
        (b) without Shareholder approval, if Shareholder approval is required
under applicable laws, regulations or exchange requirements (including
Section 422 of the Code with respect to ISOs, and for the purpose of
qualification as “performance-based compensation” under Section 162(m) of the
Code).

Notwithstanding the foregoing, this Plan may be amended without affecting
participants’ consent to: (i) comply with any law; (ii) preserve any intended
favorable tax effects for the Company, the Plan or participants; or (iii) avoid
any unintended unfavorable tax effects for the Company, the Plan or
participants.
      14.2     Amendment of Grants. The Committee may amend, prospectively or
retroactively, the terms of any outstanding Award, provided that no such
amendment may be inconsistent with the terms of this Plan (specifically
including the prohibition on granting Stock Options with an Exercise Price less
than 100% of the Fair Market Value of the Common Shares on the Date of Grant) or
would materially and adversely affect the rights of any holder without his or
her written consent.
ARTICLE 15
Share Certificates
      15.1     Delivery of Share Certificates. The Company is not required to
issue or deliver any certificates for Shares issuable with respect to Awards
under this Plan prior to the fulfillment of all of the following conditions:


        (a) payment in full for the Shares and for any projected tax withholding
(See Article 16);           (b) completion of any registration or other
qualification of such Shares under any Federal or state laws or under the
rulings or regulations of the Securities and Exchange Commission or any other
regulating body which the Committee in its discretion deems necessary or
advisable;           (c) admission of such Shares to listing on The Nasdaq Stock
Market or any stock exchange on which the Shares are listed;           (d) in
the event the Shares are not registered under the Securities Act of 1933,
qualification as a private placement under said Act;           (e) obtaining of
any approval or other clearance from any Federal or state governmental agency
which the Committee in its discretion determines to be necessary or
advisable; and           (f) the Committee is fully satisfied that the issuance
and delivery of Shares under this Plan is in compliance with applicable Federal,
state or local law, rule, regulation or ordinance or any rule or regulation of
any other regulating body, for which the Committee may seek approval of counsel
for the Company.

      15.2     Applicable Restrictions on Shares. Shares issued with respect to
Awards may be subject to such stock transfer orders and other restrictions as
the Committee may determine necessary or advisable under any applicable Federal
or state securities law rules, regulations and other requirements, the rules,
regulations and other requirements of The Nasdaq Stock Market or any stock
exchange upon which the Shares are then-listed, and any other applicable Federal
or state law and will include any restrictive legends the Committee may deem
appropriate to include.

 



--------------------------------------------------------------------------------



 



      15.3     Book Entry. In lieu of the issuance of stock certificates
evidencing Shares, the Company may use a “book entry” system in which a
computerized or manual entry is made in the records of the Company to evidence
the issuance of such Shares. Such Company records are, absent manifest error,
binding on all parties.
ARTICLE 16
Satisfaction of Projected Tax Liabilities
      16.1     In General. The Committee shall cause the Company to withhold any
taxes which it determines it is required by law or required by the terms of this
Plan to withhold in connection with any payments incident to this Plan. The
participant or other recipient shall provide the Committee with such Stock
Powers and additional information or documentation as may be necessary for the
Committee to discharge its obligations under this Section.
      16.2     Withholding from Share Distributions. With respect to a
distribution in Shares pursuant to Restricted Share, Restricted Share Unit and
Performance Share Awards under the Plan, the Committee shall cause the Company
to sell the fewest number of such Shares for the proceeds of such sale to equal
(or exceed by not more than that actual sale price of a single Share) the
participant’s or other recipient’s projected tax liability resulting from such
distribution. The Committee shall withhold the proceeds of such sale for
purposes of satisfying such projected tax liability.
      16.3     Delivery of Withholding Proceeds. The Committee shall cause the
Company to deliver withholding proceeds to the Internal Revenue Service and/or
other taxing authority in satisfaction of a participant’s or other recipient’s
tax liability arising from a payment.
      16.4     Projected Tax Liability. For purposes of this Article 16, the
term “projected tax liability” means the product of: (i) the aggregate maximum
marginal federal and applicable state and local income tax rates on the date of
a payment pursuant to the Plan; and (ii) the Fair Market Value of the Shares
distributable to the participant or other recipient determined as of the date of
payment.
ARTICLE 17
General Provisions
      17.1     No Implied Rights to Awards, Employment or Directorship. No
potential participant has any claim or right to be granted an Award under this
Plan, and there is no obligation of uniformity of treatment of participants
under this Plan. Neither this Plan nor any Award thereunder shall be construed
as giving any individual any right to continued employment or continued
directorship with the Company or any Affiliate. The Plan does not constitute a
contract of employment, and the Company and each Affiliate expressly reserve the
right at any time to terminate employees free from liability, or any claim,
under this Plan, except as may be specifically provided in this Plan or in an
Award agreement.
      17.2     Other Compensation Plans. Nothing contained in this Plan prevents
the Board of Directors from adopting other or additional compensation
arrangements, subject to Shareholder approval if such approval is required, and
such arrangements may be either generally applicable or applicable only in
specific cases.
      17.3     Rule 16b-3 Compliance. The Plan is intended to comply with all
applicable conditions of Rule 16b-3 of the Exchange Act, as such rule may be
amended from time to time (“Rule 16b-3”). All transactions involving any
participant subject to Section 16(a) shall be subject to the conditions set
forth in Rule 16b-3, regardless of whether such conditions are expressly set
forth in this Plan. Any provision of this Plan that is contrary to Rule 16b-3
does not apply to such participants.
      17.4     Code Section 162(m) Compliance. The Plan is intended to comply
with all applicable requirements of Section 162(m) of the Code with respect to
“performance-based compensation” for Section 162(m) Persons. Unless the
Committee expressly determines otherwise, any provision of this Plan that is
contrary to such requirements does not apply to such “performance-based
compensation.”

 



--------------------------------------------------------------------------------



 



      17.5     Successors. All obligations of the Company with respect to Awards
granted under this Plan are binding on any successor to the Company, whether as
a result of a direct or indirect purchase, merger, consolidation or otherwise of
all or substantially all of the business and/or assets of the Company.
      17.6     Severability. In the event any provision of this Plan, or the
application thereof to any person or circumstances, is held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Plan, or other applications, and this Plan is to be construed and
enforced as if the illegal or invalid provision had not been included.
      17.7     Governing Law. To the extent not preempted by Federal law, this
Plan and all Award agreements pursuant thereto are construed in accordance with
and governed by the laws of the State of Ohio. This Plan is not intended to be
governed by the Employee Retirement Income Security Act and shall be so
construed and administered.
ARTICLE 18
Effective Date
      18.1     Effective Date. The effective date of this DATATRAK
International, Inc. 2005 Omnibus Equity Plan is the date on which the
shareholders of the Company approve it at a duly held stockholders’ meeting.

 